Citation Nr: 0947256	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for respiratory disability, 
claimed due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDING OF FACT

The Veteran does not have asbestosis, and there is no 
competent evidence that relates any current respiratory 
disability, including bronchitis, to service or any incident 
of service, including asbestos exposure in service.  


CONCLUSION OF LAW

Neither asbestosis nor any other respiratory disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for respiratory 
disability, first claimed as asbestosis and later as 
bronchitis, which he contends is due to asbestos exposure in 
service.  

VA duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in November 2004.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the service 
connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

As to the duty to assist, the Veteran's service treatment 
records are in the claims file, and the Veteran has been 
provided a VA examination in conjunction with his claim.  The 
Veteran submitted some private medical records, but he failed 
to report for a requested hearing before the Board.  The 
Veteran has not indicated that he has or knows of additional 
evidence pertaining to his claim.  

Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  An examination or opinion shall be treated 
as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant), contains competent evidence that the Veteran has a 
disability, or persistent recurring symptoms of disability; 
and indicates that the disability or symptoms may be 
associated with the Veteran's active service or a service-
connected disability; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(d).  

In this case, the Veteran has been provided a VA examination, 
a CT study, and pulmonary function tests, but a medical nexus 
opinion has not been obtained.  The Board finds that such is 
not necessary because there is no evidence of respiratory 
disability in service, and the Veteran has not presented or 
identified any competent evidence that indicates any current 
respiratory disability is in any way related to service.  
Under the circumstances, there is no duty to provide an 
additional examination or obtain a medical opinion.  Id.; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  In 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual with 
updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, 
Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, 
Topic 29 (Sep. 29, 2006).  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and development of a disease and that the 
exposure may have been direct or indirect.  The guidelines 
point out that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  The 
guidelines further specify that asbestos fibers may produce 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.  With these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  Id.  The VA General Counsel has 
held that relevant factors in the adjudication manual are not 
substantive, but must be considered by the Board in 
adjudicating asbestos-related claims.  VAOPGCPREC 4-00.  

Background and analysis

Service records show the Veteran was an engine mechanic and 
served aboard the USS SABLEFISH (AGSS 303) from April 1969 to 
October 1969 and aboard the USS HARDHEAD (SS 365) from 
October 1969 to July 1972 followed by service at the Naval 
Station, Philadelphia, Pennsylvania, from July 1972 to 
October 1972.  In a letter dated in October 2004, a fellow 
serviceman reported he served with the Veteran aboard the USS 
HARDHEAD from 1969 to 1972.  He said the submarine was in the 
Philadelphia Naval Shipyard in 1969-1970, and their duties 
included assisting shipyard workers and standing numerous 
fire watches on the reconstruction of the HARDHEAD.  

In this case, the RO has conceded that the Veteran was 
exposed to asbestos in service, and the Board acknowledges 
that the Veteran's service is consistent with asbestos 
exposure as stated in the VA guidelines.  Service treatment 
records include no complaint, finding, or diagnosis of 
respiratory or pulmonary disability, and at the separation 
examination in October 1972, the lungs and chest were 
evaluated as normal.  A chest X-ray the following day was 
within normal limits.  

The Veteran has submitted private medical records showing he 
was seen at Urgent Care Medical Center in July 2003 with 
complaints of a runny nose, post-nasal drip, and a productive 
cough.  The assessment after examination was bronchitis, and 
medication was prescribed.  The records show the Veteran was 
also seen in December 2003 with complaints of chest 
tightness, runny nose and a cough with yellow sputum.  The 
diagnosis was bronchitis, and the physician prescribed a 
seven-day course of antibiotics.  

The Veteran underwent VA pulmonary function tests and a VA CT 
(computed tomography) study of the chest in July 2005.  The 
physician who interpreted the pulmonary function tests said 
there was moderate impairment (restrictive) with positive 
bronchodilator response.  The radiologist who interpreted the 
CT study said there was no evidence of pleural plaques and in 
the impression said there was no evidence of asbestos 
exposure or pulmonary fibrosis.  

At a VA examination for respiratory diseases in July 2005, 
the Veteran gave a history of a chronic cough for at least 15 
to 20 years, or longer, with occasional expectoration, which 
he described as brownish, sometimes muddy.  He reported he 
had been a nonsmoker for 15 years, smoking one pack per day 
prior to that.  The Veteran said that one of his friends he 
had worked with in service had advised him to be checked for 
possible asbestosis.  On clinical examination, the physician 
noted that breath sounds were harsh.  He noted the results of 
the pulmonary function tests and said the CT scan was normal 
and negative for asbestosis.  The physician concluded that 
the Veteran does not have pulmonary asbestosis.  

On review of the record, the Board finds the preponderance of 
the evidence is against finding that that the Veteran has 
asbestosis or that any current respiratory disability had its 
onset in service or is related to any incident of service, 
including asbestos exposure.  There is no evidence of any 
respiratory disability in service, and the Veteran's lungs 
were evaluated as normal at his separation examination.  
Although the Veteran reported a long history of chronic cough 
and chronic sputum production when he underwent the VA 
examination in July 2005 and pulmonary function tests at that 
time showed moderate restrictive impairment, neither the VA 
physician, nor the private physician who diagnosed such 
symptoms as bronchitis in 2003 indicated that any such 
respiratory disability was related to service or any incident 
of service, including asbestos exposure.  The radiologist who 
evaluated the CT chest study in July 2005 specifically stated 
there was no evidence of asbestos exposure or pulmonary 
fibrosis, and the physician who conducted the VA clinical 
examination in July 2005 specifically found the Veteran does 
not have pulmonary asbestosis.  There are no medical 
statements or opinions of record that relate any respiratory 
disability, including bronchitis, to service or to disease or 
injury of service origin.  

There is only the Veteran's implicit opinion that he has 
current respiratory disability, first claimed as asbestosis 
and later as bronchitis, that is causally related to service.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  It 
is now well established that a lay person such as the Veteran 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, his opinion that 
any current respiratory disability is due to asbestos 
exposure in service is therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
respiratory disability, claimed due to exposure to asbestos.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in not applicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for respiratory disability, claimed due to 
asbestos exposure, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


